Citation Nr: 1026775	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-28 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran is seeking service connection for sleep apnea.  He 
contends that he started to snore loudly and was frequently tired 
during service.  In support of his claim, he has submitted a lay 
statement from fellow sailor H.J., who reported that the Veteran 
was a heavy snorer during service, and that he had to constantly 
be awakened while working.

Based upon its review of the Veteran's claims folder, the Board 
finds there is a further duty to assist the Veteran with his 
claim therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, 
which requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. App. at 
83. 

Given the current diagnosis of sleep apnea, the lay allegations 
of the Veteran and H.J. concerning the Veteran's heavy snoring 
and being frequently tired during service, the Board finds that a 
VA examination is necessary to obtain an opinion as to whether 
the Veteran's current sleep apnea is related to his military 
service.  Specifically, the evidence of record indicates that the 
Veteran's current sleep apnea may be associated with his reported 
inservice symptoms of snoring and being frequently tired.  The 
Veteran and H.J. can provide competent evidence of simple medical 
observations, such as snoring and being tired frequently.  They, 
however, are not competent to provide a complex medical opinion 
regarding the etiology of Veteran's claimed obstructive sleep 
apnea.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

In addition, the RO should, with the assistance of the Veteran, 
attempt to obtain the Veteran's post service treatment records 
from his private physician, Dr. L., of Moultrie, Georgia.  Dr. L. 
was the physician who referred the Veteran for his August 1997 
polysomnograph, and these treatment records may be relevant to 
the Veteran's claim herein.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who treated 
him for sleep apnea at any time following 
the Veteran's discharge from the service.  
The Board is particularly interested in 
obtaining the Veteran's complete treatment 
records from Dr. L. of Moultrie, Georgia.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) notify the Veteran 
that that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  Thereafter, the Veteran must be 
afforded a VA examination to address the 
nature and etiology of his sleep apnea.  
The claims file must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Based upon review of the 
service and post service treatment records, 
the examiner must provide an opinion as to 
whether the Veteran's current sleep apnea 
is related to his military service.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  A complete rationale 
for all opinions must be provided.  The 
report must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for a scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received since 
the August 2007 statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


